t c summary opinion united_states tax_court norma a ramirez-ota petitioner v commissioner of internal revenue respondent docket no 1951-00s filed date norma a ramirez--ota pro_se rachael j zepeda for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes in the amounts of dollar_figure and dollar_figure for tax years and respectively the issues for decision after concessions by respondent are whether petitioner is entitled to head_of_household status and whether petitioner is entitled to the earned_income_credit for the years in issue some of the facts in this case have been stipulated and are so found the stipulation of facts and the exhibits received into evidence at trial are incorporated herein by this reference at the time the petition was filed petitioner lived in tempe arizona during petitioner and her two minor daughters collectively the children lived on and off in her former in- laws’ home located pincite west montebello tempe arizona montebello residence petitioner and her ex-husband divorced in but were trying to patch things up because of the kids sometime during petitioner’s ex-husband was ina car accident and was hospitalized petitioner did not pay rent to her former in-laws while she and her children stayed at the montebello residence however petitioner testified that during respondent concedes that petitioner is entitled to two dependency_exemption deductions claimed for her minor daughters in and respondent further concedes that petitioner is entitled to the child_tax_credit of dollar_figure in her former in-laws did not provide any other financial assistance to her or the children during petitioner’s former father-in-law worked for the state of arizona department of highways and petitioner’s former mother-in-law was studying to become a teacher despite the above petitioner stipulated that during and she and her children lived in a 3-bedroom home located pincite w manhattan tempe arizona manhattan residence owned by her brother esau ramirez iii brother petitioner’s parents hsau g and adelina b ramirez parents her brother and her younger sister also resided at the manhattan residence while petitioner lived at the manhattan residence she paid a monthly rent including utilities ranging from dollar_figure to dollar_figure in petitioner paid the cable bill approximately dollar_figure per month for months during the years in issue petitioner paid for the children’s clothing school supplies and some food while at the montebello residence petitioner’s former in-laws paid for a majority of the food and groceries the record does not establish the amount of utilities mortgage payment or other expenses necessary to maintain the montebello residence while at the manhattan residence petitioner’s parents and her brother paid for a majority of the food and groceries petitioner’s brother further testified and petitioner did not dispute at trial that monthly expenses including the water bill of approximately dollar_figure the electricity bill of approximately dollar_figure the mortgage payments of dollar_figure and the telephone bill of approximately dollar_figure were paid_by either petitioner’s brother or petitioner’s parents petitioner estimated her monthly expenses in and as follows car and insurance payments dollar_figure rent including utilities dollar_figure petitioner spent approximately dollar_figure per child for school clothing the record does not reflect the amount_paid by petitioner for her children’s school supplies during the years in issue petitioner was employed as a clerk typist iii at the attorney general’s office in phoenix arizona both petitioner’s gross wage and adjusted_gross_income for and were dollar_figure and dollar_figure respectively petitioner filed her and federal_income_tax returns as head_of_household and claimed the earned_income credits petitioner’s parents reported adjusted_gross_income for and of dollar_figure and dollar_figure respectively petitioner’s brother filed his federal_income_tax returns as head_of_household for the years in issue respondent determined that petitioner’s filing_status was single not head_of_household because she did not provide over half of the cost to maintain the household during the years in issue further respondent disallowed the earned_income credits because petitioner’s parents also qualify to claim the earned_income_credit for the children during the years in issue respondent’s determination is generally presumed to be correct and petitioner bears the burden of proving that it is incorrect rule a 290_us_111 head_of_household status according to the relevant part of sec_2 an individual shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 an individual is considered as maintaining a household only if she provides over half of the cost of maintaining the household during the taxable_year sec_2 wooten v commissioner tcmemo_2000_54 respondent’s examination of petitioner’s case began after date however since sec_7491 does not alter the taxpayer’s burden_of_proof where the taxpayer has not complied with all applicable substantiation requirements sec_7491 does not apply in this case 116_tc_438 in this case or petitioner for more than one-half of the taxable_year petitioner has petitioner was not married at the close of and it is undisputed that the children stayed with however not established that she provided over half of the cost of maintaining the household during each taxable_year in issue the record is not clear as to where petitioner and her children resided during if we find that petitioner lived with her former in-laws during most of at the montebello residence no evidence a sec_1 e mortgage grocery bills sec_1_2-2 not testify at memo moreover children lived at the manhattan residence petitioner would not prevail on this issue we have to the annual cost of maintaining this household payments utility bills telephone bills food or and other expenses relating to the household_income tax regs petitioner’s former in-laws did trial see briggsdaniels v commissioner t c if we were to find that petitioner and her with her parents and siblings during most of the result would not change based upon the testimony at trial and the stipulation of facts the overall monthly household expenses of the manhattan residence for and were as follows mortgage dollar_figure brlectricity water cable phone _ total dollar_figure petitioner contributed approximately dollar_figure to dollar_figure per month in petitioner also rent and a portion of the utilities contributed to the household by paying the cable bill for months in however based upon the total expenses for the household in and it is clear that petitioner did not provide more than half of the cost of maintaining the household therefore on the basis of the record we hold that petitioner is not entitled to file her and federal_income_tax returns as head_of_household brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a gualifying child a qualifying_child is a son or daughter of the taxpayer who has not attained the age of at the end of the taxable_year and shares the same principal_place_of_abode in the united_states with the taxpayer for more than one-half of the the record is unclear how this amount was calculated for rent or utilities ‘ we also note that the list of household expenses is not complete the list does not include expenses for gas and other utility charges property taxes upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs the record is absent any evidence to support a finding that petitioner contributed any amount of the listed household expenses taxable_year sec_32 c petitioner’s children are qualifying children under the requirements of sec_32 however even if a taxpayer meets all of the requirements under sec_32 she may not be eligible to claim the earned_income_credit if there are two or more persons who are eligible for the earned_income_credit with respect to the same qualifying_child in that situation only the individual with the highest modified_adjusted_gross_income shall be treated as an eligible_individual with respect to the qualifying_child sec_32 c in the instant case the children are also qualifying children of petitioner’s parents on the other hand for if petitioner and her children lived with her former in-laws for most of the year petitioner failed to show that her adjusted_gross_income exceeded that of her former in-laws therefore petitioner has not met her burden in this scenario in and petitioner’s parents had adjusted_gross_income of dollar_figure and dollar_figure respectively petitioner’s adjusted_gross_income for the years in issue was dollar_figure and dollar_figure respectively there is no dispute that petitioner’s parents had the greater adjusted_gross_income during the years in issue because petitioner has failed to show that she is entitled to the earned_income credits for the years in issue respondent 1s sustained on this issue sutherland v commissioner tcmemo_2001_8 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
